DÉPARTEMENT DE LA SANGHA RÉPUBLIQUE DU CONGO*
D AIRE Unité*Travail*Progrès
UNITÉ FORESTIÈRE D'AMÉNAGEMENT as
DE L'JFA KABO
A EE
SÉRIE DE DÉVELOPPEMENT
COMM JNAUTAIRE

AR

CONSEIL DE CONCERTATICN

A AH EE

CONCERTATION DE LA SERIE DE DEVELOPPEMENT

COMMUNAUTAIRE DE L’'UFA KABO

Mars 2019

La session ordinaire du Conseil de concertation de la SDC de l'UFA Kabo
s'est tenue du C9 au 10mars 2019 à Pokola dans la salle des
banquets de l'hôtel SAPELLI, sous la présidence de monsieur
Emmanuel AKOUELAKOUM, Président du Conseil Départemental de la
Sangha, Président du Conseil de concertation.

La cérémonie d'euverture a été marquée par deux (02) allocutions à
savoir :

* Le mot de bienvenue de Monsieur Hadjinsy Grégoire
KOUFFA, Maire de la commune de Pokola :

+ L’ailiocution d'ouverture de Monsieur Emmanuel
AKOUEL2KOUM, Président du Conseil Départemental de la
Sangha, Frésident du Conseil de concertation.

Dans son mot de bienvenue en langue nationale (lingala), Monsieur le
Maire de la commune de Pokola Hadjinsy Grégoire KOUFFA, a
souhaité comme l’exige la tradition la bienvenue à tous les participants
à loccasion de ‘la tenue de la session ordinaire du .conseil de
concertation de l’'UFA Kabo à Poxola.

Le Président du Conseil Départemental de la Sangha, Président du
Conseil de Concertation, a d’abord, à son tour invité les conseillers à
observer une minute de silence en mémoire du regretté Alda Edgar
MBON chef de brigade de l'Economie Forestière de Kabo, coordonnateur
technique de l’'UFA Kabo.

Il a également souhaité la bienvenue aux conseillers et adressé ses
vœux de bonne santé, de bonheur, de prospérité et de longévité.

Ensuite, il & rappelé que c® grand rendez-vous nous permettra
d'examiner avec ‘rinutie les douments soumis à rotre appréciation et
accorder la priorité à l’essenti:l tout en tenant compte évidemment de
notre enveloppe :-t-il précisé.

Par la même occasion, il a infcrmé les conseillers sur l'assistance du
cabinet Carrefour Consulting SARL en sigle 3C Agro, qui a sollicité
appuyer, accompagner, renforcer les capacités et former les
bénéficiaires des microprojets financés par le FDL dans la plupart de
nos UFA.

Enfin, il a souhaité pleins suc:ès aux travaux de la session ordinaire
du Conseil de Concertation de ia SDC de l’UFA Kabo avant de déclarer
ouverte la session.

Après la cérémonie d'ouverture des travaux, les participants ont posé
pour la photo de familie.

Les travaux se sont poursuivis avec l’examen et l’adoption de l’ordre
du jour, qui comwortait huit (04) points, à savoir :
M
La vérification des présences ;
L'adoption du caïendrier des travaux ;
La lectur: du corapte rendu de la dernière session ;
L'examen et adoption des rapports :

a. le Rapport Technique Annuel 2018 ;

b. le Rapport Financier Exercice 2018;

c. le Rapport du Coruité d’Evaluation ;
L'examen et adoption d'1 plan d'action annuel exercice 2019;
L'examen et adoption du Budget du FDL exercice 2019;
Sélection et validation des microprojets 2019 ;
Divers

5 &© ND +

So

Pour le bon déroulement des travaux, un présidium et un
secrétariat ont été mis en place, composés ainsi qu'il suit :

1-Présidium :

Président: Emmanuel AKOUELAROUM, Président du Conseil
Départemen‘ai de la Sangt.a, Président du Conseil de concertation;
iere Vice-présidente: Antoine OTSANGUE, Représentant des
communautés locales

récident : Jean Roger MOMBANDZO, Représentant de la

Membre : Jean Luc MABI&LA TCHIBINDA, directeur de cabinet du
préfet de ja Sangha

2-Secrétariat :

Gabin OBEWA, Chef de Brigade de l'Economie Forestière par intérim,
Coordonnateur Technique; l

Rostand MPOPMPA, Chargé des missions du programme socio-
économique et faune/CIB-Olam ;

Georges BANZOUZI, Attaché administratif et juridique du Préfet de la
Sangha ;

Jean Claude NKOUNKOU, Conseiller à l'aménagement du territoire et
au développement locai du Président du Conseil Départemental de la
Sangha ; |

Eric NKODIA, Secrétaire Ginéral de l'ONG locale Association pour la
Protection ces Ecosystèmes Tropicaux et le Développement de la
Sangha (APE TDS), représentant la société civile.

A l'issue de la mis: en place des ‘nstances, l’ordre du jour a été examiné et
adopté sans amendements.

S'agissant du premier point inscrit à l’ordre du jour sur la
vérification de présences, il a été constaté que sur 86 invités, 32

ont répondu présents.

at t

uw

3

Et
Le quorum étant largement atteint, la session s’est tenue.

Abordant le second point sur le calendrier des travaux, les
conseillers l’ont adopté sans amendements.

Concernant le trcisième point relatif à la lecture du compte rendu de
la dernière session ordinaire tenue du 10 au 11 mars 2018, elle a été
faite pour mémoire par le Conseiller à l'aménagement du territoire et au
développement: local du Président du Conseil Départemental de la
Sangha Monsieur Jean Claude NKOUNKOU,

S'agissant du quatrième point sur l'examen et adoption des rapports, il est
ressorti ce qui suit :

a)Du rapport technique annuei exercice 2018

L'examen de ce répport a suscité des débats parmi lesquels les questions
liées à liste des misroprojets sélectionnés dans ce rapport.

Après échanges ïructueux et constructifs, le Président du conseil de
concertation a sollicité l’indulgence des techniciens tout en apportant les
éclairages sur les questions de forme et de fond.

Ainsi, ce rapport a été adopté avec amendements.

b) Du rapport financier exercice 2018

L'examen de ce rapport a suscité quelques interrogations relatives aux
tableaux pour une meilleure lect:ire.

Après éclairage pr le présidium de certains points d'ombre, ce rapport a
été adopté avec ariendements.

c) Du rapport du Comité d'évaluation

Après lecture di! rapport faite par monsieur Georges BANZOUZI, les
bénéficiaires se sont prononcés suite aux observations dégagées dans le
document.

Ce rapport a été adopté avec amendements.

S'agissant du cinquième point relatif à l’examen et adoption du plan
d’action annuel exercice 201®

Il a été demandé aux différents acteurs des organes du Conseil
Concertation de £rocéder à une pianification des descentes suivant les
périodes choisies en tenant compte de la règlementation en vigueur.

Le plan d'action & été adopté avec amendements.

n
De l’examen et aoption du budget du FDL exercice 2019 “ L
Le budget du FLL exercice 2019 a été adopté avec amendements à
l'issue des débats constructifs.

Uü s'équilibre en “ecettes et en dépenses à la somme Quarante-trois
millions déux cent trente-neuf mille deux cent (43.239.200) francs
CFA.

Abordant le septième point reiatif à la sélection et validation des
microprojets 2019.

Au terme des débats et échanges fructueux, le Président du Conseil
départemental de la sangha, Président du conseil de Concertation a
éclairé sans passion sur la validation des microprojets qui doivent avoir
des impacts positifs et visibles en mettant en place une commission
technique chargé: d’assainir la liste des nouveaux microprojets le
mercredi 13 mars 2019 pour leur validation :

La commission es! composée de :

1- Coordination te:hnique

- Gabin OBEWA, Coordonneteur Technique par intérim ;

- Jean IBARA, Directeur Départemental de l’agriculture ;

- Roger Ernest NGOTENI, D'recteur Départemental de l’Elevage ;

-. Antoine IKESSI, Directeur Départemental de la pèche ;

- Léopold CEAMBI, Directcir Départemental de l’aménagement du
territoire ;

- Jean Claud: NKOUNKOU, Conseiller à l'aménagement du Président
du Conseil Départemental ; |

-. Rostand M'OMPA, Représentant du programme socio-économique
et faune/CIB-Olam ;

- Eric NKODIA, Représentant de la société civile ;

-_ Antoine OTSANGUE, Représentant de la population locale

2- Comité de suivi et Evaluation
+ _ Georges BANZOUZI, Attaché administratif et juridique du Préfet de la
Sangha ;

Dans les divers, «ucun point n’: été inscrit.

L'ordre du jour éruisé, les trava::x de la session ordinaire du Conseil de
concertatior de SDC de l’'UF{ Kabo, débutés le samedi 09 mars à 15
heures C0, ont p'is fin le dimanche 10 mars 2019 à 12 heures 50
minutes, dans un climat serein :t de franche collaboration.

Fait à Pokoia, le 10 mars 2019

Le conseil de concertation

x
«ou

La Coordonnateur Technique

Gabin OBEWA

à

Ont signé

Le Président du Conseil de Concertation

Le Représentant de la CIB-OAM

Jean Roger MOMBANDZO

Le Représentant communautés localss

Antoine OTSANGE

Le Représentant de la
société civile

Eric NKODIA

san
